113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ron STEELE, individually and as a class representative;Terry Knapp, individually and as a classrepresentative, Plaintiffs-Appellants,v.CITY OF WALLA WALLA, Defendant-Appellee.
No. 96-35102.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 1997.Decided May 14, 1997.

Appeal from the United States District Court for the Eastern District of Washington, No. CV-95-00226-AAM;  Alan A. McDonald, District Judge, Presiding.
E.D.Wash.
DISMISSED.
Before:  LAY,* BEEZER and TROTT, Circuit Judges.


1
MEMORANDUM**


2
In accordance with the rule set forth in Heck v. Humphrey, 512 U.S. 477 (1994), this case is dismissed.



*
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3